                  Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 1 of 14



Pro Se 14 (Rev. l2l16) Complaint for Violation    ofCivil Rights (Prisoner)



                                         Umrpp SrerBs Drsrrucr CoURT
                                                                                for the
                                                                      District of New Mexico

                                                                                     Division


                                                                                          Case No.     l:z.l           ^cr ^ oo 3as-\<WF>-KK
         Is      uo.r-    I\,^f          wn                                                                 (to   be   filled in by the Clerk's ffice)


(trrite thefuu nr*"                              isfi.ting   this comptaint.
If the names of all the"r"orooji*Yll#tlrho
                        plaintffi cannotfit in the space above,
please write "see attached" in the space and attach an additional                                '*,H'*?#+l&uaff,,;;;;
                                                                                                  ALB g U
                                                                                                          *_';, i .;];;
                                                                                                                 U [: tr o] U
page with   thefull list of no*"t.r-n_                                                                                                       _?"BrJ

   Scr^ din"*,r.       (.o,.t,,tIy            {0
                                         S fne..t
                                                                                                                   SEP       I   O   Zr,?I

   Snrl,,5re',         L*\            the t,W-s' Sl *1*.rtn'*t                                       IU'TCF,ELL
                                                                                                                                ffi. HLFE
                                                                                                     dnir
                                                                                                            ".         OLERK
                            Defendant(s)
(LYrite thefull name of each defendant who is being sued. If the
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                                     (Prisoner Complaint)



                                                                               NOTICE

    Federal Rules  ofCivil Procedure 5.2 addresses theprivacy and security concerns resulting from public access to
   electronic court files. Under this rule, papers frled with the court should not contain: an individual's full social
   security number or full birth date; the fulI name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of an individual's
   birttr; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    othermaterials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                         Page   I of   lt
                  Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 2 of 14



Pro Se 14 (Rev. l2l16) Complaint for Violation   ofCivil Riehts (Prisoner)


          The Parties to This Complaint

          A.         The Plaintiff(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages                            if
                     needed.
                                                                                  .{
                           Name                                              -Lsaac- lhonr?rn
                            A11   other names by which
                            you have been known:
                            ID Number                                            sEA Qs soq
                            Current Institution                                          iaC
                           Address                                           ? o boX          35
                                                                                 rt4,   {qhCity
                                                                                                             NM                     '*1 o, t
                                                                                                                                      Zip Code


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (if known) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. I
                           Name
                           Job or Title (if known)                                       iurn C-ou^t SLte-If
                            Shield Number
                           Employer                                          San S,^^n Crrrntu
                                                                                                    c-
                           Address


                                                                                           City                                       Zip Code

                                                                             F      Irairiaoalcapacity   !       orn.iut capacity

                     Defendant No. 2
                           Name                                                  9q, laanC,u^ly              e   l*.,,t{s' Dn?orl*r'"t
                           Job or Title (if loown)
                            Shield Number
                           Employer                                                                                 t+
                           Address


                                                                                           City                                       Zip Code

                                                                             !      mairiaual capacity   Xlofn"iut       capacity




                                                                                                                                               Page2of 1l
                  Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 3 of 14



Pro Se 14 (Rev. 12l16) Complaint for Violation   ofCivil Rights (Prisoner)


                     Defendant No. 3
                            Name
                            Job or Title (if lorcwn)
                            Shield Number
                            Employer
                            Address

                                                                                                 City                                    Zip Code

                                                                                 I        mairiaual   capacity   f]orn"iul   capacity


                      Defendant No. 4
                            Name
                            Job or Title (if toown)
                            Shield Number
                            Employer
                            Address

                                                                                                 cia                                     Zip Code

                                                                                 fl       Irairiarral capacity   I   ofrrciat capacity

           Basis for Jurisdiction

           Under 42 U.S.C. $ 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unlcnown Named Agents of
           Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

                                                                                                          Ik,s',n q Fllb) Art ,M?.
           constitutional rights.

           A.
                                                                                                        'Vtfo ,t s'iein.1
                      Are you bringing suit against              (check all that apply);
                                                                                                                          ttndcr 11w'
                                                                                                        ?C,i,iir.
                      [l    r'"d"rul officials (aBivens claim)                                                Art anl 4z uro lctgi,
                             Stut" or local officials (a $ 1983 claim)
                      [f
           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. $ 1983. If you are suing under section 1983, what
                      federal constitutio-na[ or statutory right(s) do you claim is/are being violated by state or local officials?
                        fl5h+      *, i*r
                                     q       *rra[
                        illeyr1l irr, Trtson rnenl ,                         ,


                           g+;t- lus'n, juris/tc(l"l                                  .

                           fuds' lrJo'e iuJen " d,.hc "
           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing tnder Bivens, what constitutional righ(s) do you claim is/are being violated by federal
                      officials? fi5,r+
                                                 +d q       &q'tr    h,'ol
                                     illqal          1   wTrt<rn       t^n^f
                                     ';;:;:r':fi';;*h!,^*                                      no l&r'<GtKltom             sttrc-   +' f1u,lt
                                                                                                                                    Vi,lrhons '
                                                                                                                                                    Page3of   ll
                  Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 4 of 14



Pro Se 14 (Rev. l2116) Complaint for Violation   ofCivil Rights (Prisoner)




                     Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. $ 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

                     ^";'J:"ff;";f^8"\:;ff;;"7,W t h,,g jun,,/,,i,), w6en ,? doq
                                                                  q t '1 cr//4t44 f e41b-Fdee
                      nef' /.,au,c, j'r.irli,7"i/ n-o*i' oyo'n4i,
                      ttt trto/q*rc',t o{ 4/* tr-l*s A't lgutJ7 6;-' S*' I('
IIr.       Prisoner Status

           Indica te whether you are a prisoner or other confined person as follows (check all that apply):

         tr           Pretrial detainee

          tr          Civilly committed detainee

          tr          Immigration detainee

          tr          Convicted and sentenced state prisoner

          T           Convicted and sentenced federal prisoner

          tr          Other @xplain)


rv.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.
                       f?"j,fioner Latds arresfu6/                              L, #n, 9n,," JL,q.ta %4'                 Sher$f      o'
                      [r,.Lr*",v (L) uau,
                                                                       ;EE ftqr                       't         rL
                     If the events grving rise to your claim
                                                                                                           ^,
                                                                             arose in an institution, describe where and when they arose.




                                                                                                                                       Page4of l1
       Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 5 of 14
                                                                                                            +q"
                                                                                                     ?qle


                       Vu-lrhqn 9r       /I     sa 4-Q -Tlrrrrfsoil          t -itt45 4rrqsfec/
    Lr /L;. ir,n 7a.,, e;1,7,,tf'; ilu*l,r^i                                :, o;/,oay           ,

.!-, eoal anr/ ,locr4*( *,4                          y,q/,dto/ pa.hfgaby cuoy(4r1
a fire etlvt: P../rliwn Luls * -94"q1#' qt$/t "trfii
:ro
      slr/,
        , ^ .,,.
             (
                   .
                            t                             ,                      ^l        .aA

                   T"4,lirer nqse"+; 4el:14<                       !,* T*n -9/'g4{ Q,?L
                                                                    -




i




gfftLtils  ,n iky                       g+ub   of -Nn* lilury'ro
                                         -ytq,rf   Tivu,rol{.,
i         r I
':qnrt stqf,y
                 l
              {aqn!*4,1
                        t
                        ail p&s-
                                I   l     r.
                                  arL-bond.,
                                               ,t
                                                t
                                                  i*
                                                   - tl'l
                                                       1
                                                      1g
                                                           i
                                                          @-
                                                              ,r        L
                                                                        I




frn{grcd.qn,), ietA q+
                            4,* Nvw lt/1e.y,t(o $"rr*a.r &
                                                               ^
    i'i"!rlr; 7fft' r*.-a.nd,--r "-ae{d rd -v q               t!,   dge-s, Nt45A      IQ   :?: i{-

     Sl,"r,'({, hure Eudv b,nLs*ob tr,!"-rt +{* S""rc}qry
        Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 6 of 14

                                                                                  fq n'4b




 'reVafeil /" gltg .qi|, and b,./ ( eanlv Aona                                    )


 ,457rg,tttr€dlZl/o*,rf4i;,zA,1'i,,;,:
 ';r, Lna /,;e +/"2 rt;t# osi/-)*tl,hlr./
-:* -----'--'

 Esru ,ff2€- ,1,;, houru t4? h,'l {o erfu-r,                                          1r

 ,ofl,4.et grd
;rffrn*         tl"y hauz,-
           and +hq                              er nktorrf,
                            tteriu2[rl,-.J,;^ --or
                     ha/p- hE,iurls,li*An'h-       nkdno"rt
  h ftjfr'rrn lln/ ,/,,iw oi''o{fi)e     tuhql-Eo strur,                                    ..

                                    (1,9, t9 (tsc to3/.
"1fr;, ls /l{or6ot,/:bo,rnr/ /te,
.Ttls i e Al rrai"a'fr ;          lLr-a yscfiou-     ;f
                                                     -
                                                          (t   oilqnu@-t
                                                                                                 I




 /s sk            *,;,7' ,iohj ;;;-i,,7,,'i7o,l
          ^=ns                      lrtJJ
                                                "k
 ',,enl/s,/s anlqafrl olr.[]-fu up/itrqa .{ /4*gt@
                                                   .




 (Btrq) Q!-e,- nroi)ue of ttn+*d* -"{ l-d                           -Ll,
                                                                           S ,,
.T..-9 " JuaSIAtr,*' b=yo.4d,f it-apr4ryur,
 '*qry&.t 1" fl*                   4t: /J,n,hon "f
                            ene{1ruy   R)CQ,                                          i
   I
 ho.o*^ , - Tl.<e#roa -'+{r*-lrikL* I S-inrif{,r-" DrPirrif
                 Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 7 of 14



Pro Se 14 (Rev. l2l16) Complaint for Violation   ofCivil Riehts (Prisoner)



         C.          What date and approximate time did the events giving rise to your claim(s) occur?

                        f*lrrryy                  12, Loz(


         D.          What are the facts underlying your claim(s)? (For example:          Wat happened      to   you? Wo did what?
                     Was anyone else involved? Who else saw what happened?)

                                                                  04    €r ho.4 q lt re'Qrpa ':"! l''s f           er   toa
                        It/olf       "49 P"*t



v.       Injuries

         lf you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
                  tl/rye    i   //47rBouftt e"tf




VI.      Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
                            Explain the
                   alleged. -Da.Prarlr     UilDrS for
                                       Urt basis  lul these  claims.
           14d1r."frrre Aq<,asf l/v, [{-s. an.4 po'i,li'Lr"t f4as sz-arre/' P,h /,**
         the  acts aUtBE(r.
          IIE AUIS                                    llrEss UlAullD.
                                                                                                                               (s

           ri7*4 6 e h,'il,,,n Fiustr ai,flle- t ti fti,il,^ &n ^Rleo l,t ur.ol^t,o,^
            of grr.tft'r<; s""L,'y fb, setT-"aru- of y'l-a e€sek, o{ }d,2", S{*r-it'
                                                                                     "*l
            Do7?tbx unale- Rtco A*l an/ T^*rp'c e-r.e-r--lr*,orrlr., Lz-zl -""17
                     ,3 lLr<-
              Se-tzu,o4                  qEzls             o€ tTrrt*. lhyc,lu*rul i,h    f.a rrLll'Fl,rn   . '



                                                                                                                              Page5of   11
                     Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 8 of 14



Pro Se 14   Rev.   12116) Complaint for Violation of   Civil Riehts (Prisoner)



VII.        Exhaustion ofAdministrative Remedies Administrative Procedures

            The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. $ 1997e(a), requires that "[n]o action shall be brought
            with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
            in any jail, prison, or other correctional facility until such administrative remedies as are available are
            exhausted."

            Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
            exhausted your administrative remedies.


            A.          Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                        I      v".
                        El     *o
                        If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                        events giving rise to your claim(s).

                                tio,^ q,:s*l nt'+t^* u$ a (resf

                        Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                        procedure?


                        El     v",   , bul no*, aYYl't"bLe
                        fl *o
                        E      ronotknow


                        Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                        cover some or all of your claims?

                        f] v".
                        E *o , ^i "ff\'"uila'
                        E      oonotknow

                         If yes, which claim(s)?




                                                                                                                             Page6of   ll
                  Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 9 of 14



Pro Se 14 (Rev. l2l16) Complaint for Violation   ofCivil Rights (Prisoner)



                     Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                     conceming the facts relating to this complaint?

                      E v",                ,              ,ttr'vii,
                      K*o            ^noT a1(t
                      If no, did you file a grievance about              the events described in this complaint at any other   jail, prison, or
                      other correctional facility?

                      fl "",
                      EI*o

                      If you did file a grievance:

                      1.    Where did you file the grievance?




                      2.    What did you claim in your grievance?




                      3.    What was the result,           if   any?




                      4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                            not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                                                                                                                                          PageTof   11
                 Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 10 of 14



Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)




                      If you did not file a grievance:

                      l.    If there are any reasons why you did not file a grievance, state them here: .
                              b{                          ;;
                                                        i;i.- l+,-; 5a n {ur sL* n, ii'i-'- Jo              (
                                                                                                                  ,
                                                                                                                }v^''o   f
                                     $r/qoq.n,'";                                 ^


                      2.    If you did not file a grievance but you did inform officials of your claim, state who you informed,
                            when and how, and their response, if any:

                                     n/n



                      Please set forth any additional information that is relevant to the exhaustion of your administrative
                      remedies.




                      (Note: You may attach as exhibits to this cornplaint any documents related to the exhaustion of your
                      adminis trativ e r emedies.)


VIII.     Previouslawsuits

          The 'othree strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
          the filing fee if that prisoner has 'oon three or more prior occasions, while incarcerated or detained in any facility,
          brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
          malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
          danger of serious physical injury." 28 U.S.C. $ 1915(g).

          To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

          f] v"'
         ,K
                "o
          If yes, state which court dismissed your case, when this occurred, and attach      a copy   of the order if possible.




                                                                                                                             Page 8   of ll
                  Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 11 of 14



Pro Se 1 4 (Rev. I 2/l 6) Cornolaint for Violation of Civil Riehts (Prisoner)




                       Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                       action?


                       I       v"'
                       E"o                           '{ti,g Rtco A'l tAk          '
                                         3u5t

                       If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                       more than one lawsuit, describe the additional lawsuits on another page, using the sameformat.)


                       1.      Parties to the previous lawsuit
                               Plaintiff(s)
                               Defendant(s)


                       2.      Cotxt (iffederal court, name the district; if state court, name the county and State)



                       3.      Docket or index number




                       4.      Name of Judge assigned to your case




                       5.      Approximate date of filing lawsuit




                       6.      Is the case still pending?


                               f] v".
                               E*o
                               If no, give the approximate date of disposition.

                       '7. What was the result of the case? (For example:             Was the case dismissed? Was judgment entered
                               in   yourfovor?       Was the case appealed?)




                       Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

                           '
                       imorisonment?
                                               T,o

                                                                                                                             Page9of   ll
                   Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 12 of 14



Pro Se   l4 Rev. l2l16) Comolaint for Violation of Civil Rishts (Prisoner)


                       f v"t
                       E*o
                                                          each lawsuit by answering questions 1 through 7 below. (If there is
                       If your answer to C is yes, describe
                       more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                        1     Parties to the previous lawsuit
                              Plaintiff(s)
                              Defendant(s)


                       2.     Cowt (iffederal court, name the district; if state court, name the county and State)




                        3.    Docket or index number




                        4.    Name of Judge assigned to your case




                        5.    Approximate date of filing lawsuit




                        6.    Is the case still pending?

                             flv".
                             E*o
                              If no, give the approximate date of disposition

                        7.    What was the result of the case? (For example: Was the case dismissed?      Was   judgment entered
                              inyourfavor?          Was the case appealed?)




                                                                                                                          Page   l0 of 1l
                  Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 13 of 14



Pro Se   l4 (Rev. l2l16) Comolaint for Violation ofCivil Rishts (Prisoner)



Ix.        Certification and Closing

           Under Federal Rule of Civil Procedure l l, by signing below, I certifu to the best of my knowledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule I l.



           A.          For Parties Without an Afforney

                       I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                       served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                       in the dismissal of my case.


                       Date of signing:



                       Signature of Plaintiff
                       Printed Name of Plaintiff

                       Prison Identification #                   ;8           o
                       Prison Address                            ?a{Z,oX     jg'to
                                                                 f4,la"       City
                                                                                            Mtl           g-.toLt
                                                                                                             Zip Code


           B.          For Attorneys

                       Date of signing:



                       Signature of Attomey
                       PrintedName of Attomey
                       BarNumber
                       Name of Law Firm
                       Address


                                                                              City            State          Zip Code

                       Telephone Number

                       E-mail Address




                                                                                                                        Page   1l of   11
Case 1:21-cv-00805-KWR-KK Document 3 Filed 09/10/21 Page 14 of 14




              ,2
           (g \d)
               <-/q /I
                           'r/2
                              /q
                                '1/
                                                                                                           sptt
            Z/                                                                                             $.- cn   s,'
         ^-9=
         i^-So
                                                                                                          \.,O,\
         8S d I
        :3 6'K
        E; <g
        *E$o-
          o
                                                                                                          Fxr
                    ,.,1
              .,;;ldlid

                                                                                                          5ss
                                                                                                          oa
                                  \rNc>=
                                  s--tN ts-s
                                                                                                          Nj

                             ss+s Al
                              q 3 p:!l ,'=
                             tS gqp
                                f, i$L^ .$
                                        fi;
                                                                                              EEun
                                                                                                    ez



                                                                                                  =Fstr
                               *SiN-n
                               oa  a-                         S)
                                                                                                  Eggg
                                                                                                     -J




                              \-\
                              NG
                              NE
a\                                                            \
Z
1
o
\
e_
         I            "7,"/U
                                  , rr1
h
=\
r*
                                       lilillliii,lltlli,llrrlri"llllitrltrll'tll'lll'llll'lrli
